        Case 1-19-45463-nhl     Doc 2    Filed 09/11/19     Entered 09/11/19 21:05:18




                                               Certificate Number: 01401-NYE-CC-033393147


                                                              01401-NYE-CC-033393147




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 11, 2019, at 2:32 o'clock PM EDT, Linda R
Magrone received from GreenPath, Inc., an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Eastern District of New York, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by telephone.




Date:    September 11, 2019                    By:      /s/Jeremy Lark for Gary Prem


                                               Name: Gary Prem


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
